PHILLIPS, Judge.
By the first of only two assignments of error brought forward defendant contends that his motion to dismiss the breaking or entering charge should have been granted because the State’s evidence does not establish that he entered Raymond Bunn’s residence without consent, in that Raymond Bunn lived in the mobile home with a lady friend who could have given him permission to *481enter and no evidence was presented that she did not. This contention has no merit. To convict one of crime the State is not required to disprove every possibility that could exonerate the defendant. State v. Powell, 299 N.C. 95, 261 S.E. 2d 114 (1980). It is only necessary to present substantial evidence of defendant’s guilt. State v. Stephens, 244 N.C. 380, 93 S.E. 2d 431 (1956). This the State did by presenting evidence which showed that Raymond Bunn’s residence was broken into and entered without his consent and that defendant is the one who did the breaking and entering.
By his other assignment of error, likewise without merit, defendant contends that the court erred in sustaining the State’s objection to his question to the officer that he confessed to as to whether he asked the witness to help him in return for his confession of guilt. Since the record does not disclose what the answer to the question would have been, we cannot assume that it would have been helpful to defendant. G.S. 8C-1, N.C. Rules of Evidence 103; G.S. 15A-1446(a); State v. Kirkley, 308 N.C. 196, 209, 302 S.E. 2d 144, 151 (1983). Furthermore, in testifying during the court’s voir dire as to the voluntariness of his confession, defendant said nothing about making any such request for help.
No error.
Chief Judge HEDRICK and Judge JOHNSON concur.